Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 12/10/2021.
Claims 1, 3-11 and 13-20 have been amended.	
Claims 1-20 are pending.

Response to Arguments


2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

	(1) (Independent claims 1, 14 and 20) Applicants argue that Johnson et al (US 20150253334) does not disclose the newly-amended limitations.
	(1) The Examiner respectfully disagrees. Paragraph 21 of Applicant’s own specification indicates, “the data item may be referred to as learning modules”. Paragprah 21 also indicates, “the data item managing application may be referred to as a learning management application”.
	In other words, learning modules are data items. Learning management application is application that manages data items or data records, such as database management system or any other data stores that store and/or manage data items.

Examiner’s Note

3.	 “sensor measurement” is interpreted as actual data measured by a sensor.

“a display order” is interpreted as searching or selective criterion, aspects, dimensions or categories that a user selects for displaying.

“learning modules” are data items in accordance with paragraph 21 of Applicant’s own specification.

“learning management application” is application that manages data items in accordance with paragraph 21 of Applicant’s own specification.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-10-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (US 20150253334) in view of McBrearty et al (US 20120254934). 


Claim 1:
Johnson suggests a method comprising: at a device comprising one or more processors, a non-transitory memory and a display: receiving, via a learning management application a request to display a plurality of learning modules [Johnson: Par 48-49 (allowing a user to select one or more criterion to activate the display)]; obtaining a sensor measurement via one or more sensors [Johnson: Par 35 (various measurements) and par 44 and 51 (obtaining or receiving sensor data from various sensors)];; determining a display order for the plurality of data items based on the sensor measurement [Par 48-49 (user’s command) and par 35, 44 and 46 (displaying sensor data based on certain criterion)]; and displaying the plurality of data items in accordance with the display order [Par 35, 44 and 46-29 (displaying sensor data based on certain criterion)].
McBrearty suggests determining respective scores for the plurality of learning modules based on the sensor measurement and a set of one or more rules [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)]; determining a display order for the plurality of learning modules based on the respective score for the plurality of learning modules [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)]; and displaying the plurality of learning modules in accordance with the display order [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
	Both references (Johnson and McBrearty) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data sensor system. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Johnson and McBrearty before him/her, to modify the system of
Johnson with the teaching of McBrearty in order to sort data in accordance with data sensor measurement [BcBrearty: Par 147].
Claim 2:
The combined teachings of Johnson and McBrearty suggest wherein obtaining the sensor measurement includes receiving the sensor measurement from a wearable computing device that is in communication with the device [Johnson: Par 35, 81, 84, 114 and Fig 13B (heart rate and glucose sensor is a mobile device that is wearable)].
Claim 3:
The combined teachings of Johnson and McBrearty suggest wherein obtaining the sensor measurement includes receiving a heart rate measurement; and wherein determining the respective scores for the plurality of data items includes determining the respective scores for the plurality of learning modules based on the heart rate measurement [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 4:
The combined teachings of Johnson and McBrearty suggest wherein obtaining the sensor measurement includes receiving a blood glucose measurement; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of data items based on the blood glucose measurement [Johnson Par 47, 48 and 51 (blood glucose)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].

Claim 6:
The combined teachings of Johnson and McBrearty suggest wherein obtaining the sensor measurement includes receiving an indication of a state of an electrical appliance; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of learning modules based on the state of the electrical appliance [Johnson: Par74 and 82 (“a status of the receiving display device”’)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 7:
The combined teachings of Johnson and McBrearty suggest wherein obtaining the sensor measurement includes receiving application data from an application that is installed on the device; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of learning modules based on the application data [Johonson: Par 103 (display based on background application or quick display application)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 8:
Johnson and McBrearty suggest wherein the application data is associated with a calendar event stored in a calendar application; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of learning modules based on the calendar event [Par 60 (“time period”, “periods of weeks, months, or years”’)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 9:
The combined teachings of Johnson and McBrearty suggest wherein the application data indicates a start time associated with the calendar event; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of learning modules based on a time difference between a current time and the start time associated with the calendar event [Par 42, 7 and 73 (“time intervals”, “time...window”’)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 9 are rejected in the analysis of claim 8 above and the claim is rejected on that basis.
Claim 10:
The combined teachings of Johnson and McBrearty suggest wherein the plurality of data items includes a first data item associated with a first time duration and a second data item associated with a second time duration [Johnson: Par 47 (“2 or 5 seconds”’)]; and wherein displaying the plurality of learning modules comprises displaying the first learning modules above the second learning modules when the first time duration is less than the time difference and the second time duration is greater than the time difference [Par 46 and 60 (data being displayed based on selected time intervals or time windows)] AND [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)].
Therefore, the limitations of claim 10 are rejected in the analysis of claim 9 above and the claim is rejected on that basis.
Claim 11:
The combined teachings of Johnson and McBrearty suggest learning modules comprises displaying the plurality of learning modules in a descending order of the respective relevance scores [Johnson: Par 135 (“reverse order’’)].
Claim 12:
The combined teachings of Johnson and McBrearty suggest wherein the one or more sensors are worn by or attached to a person [Johnson: Par 35, 81, 84, 114 and Fig 13B (heart rate and glucose sensor is a mobile device that is wearable)].
Claim 13:
The combined teachings of Johnson and McBrearty suggest wherein determining the display order for the plurality of learning modules comprises: transmitting the sensor measurement; and receiving the display order in response to transmitting the sensor measurement [Johnson: Par 84 and 114 (“sensor/transmitter’’)].
Claim 14:

Claim 15:
Claim 15 essentially the same as claim 3 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 16:
Claim 16 essentially the same as claim 4 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 18:
Claim 18 essentially the same as claim 9 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 essentially the same as claim 10 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above. 
Claim 20:
Claim 20 essentially the same as claim 1 except that it sets forth the claimed invention as
a program product rather a method and rejected under the same reasons as applied above.

6.	Claims 5 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (US 20150253334) in view of McBrearty et al (US 20120254934) and further in view of Mensinger et al (US 20090240120). 
Claim 5:
Johnson, McBrearty and Mensinger suggest wherein obtaining the sensor measurement includes receiving an indication of a type of rhythm exhibited by a brain of a person; and wherein determining the respective scores for the plurality of learning modules includes determining the respective scores for the plurality of learning modules based on the type of rhythm exhibited by the brain of the person [BcBrearty: Par 147 (The view dashboard can be sortable based on heartrate metrics)] AND [Mensinger: Par 142-143 (brain scintillator)].
Three references (Johnson, McBrearty and Mensinger) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data sensor system. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Johnson, McBrearty and Mensinger before him/her, to modify the system of Johnson and McBrearty with the teaching of Mensinger in order to measure brain data [Mensinger: Par 142- 143 (brain scintillator)].
Claim 17:
Claim 17 essentially the same as claim 5 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.







Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/04/2022

/HUNG D LE/Primary Examiner, Art Unit 2161